United States Court of Appeals
                            F OR T HE D ISTRICT OF C OLUMBIA C IRCUIT
                                       ____________


No. 08-3012                                                    September Term 2009
                                                                               04cr00232-02
                                                         Filed On: January 26, 2010
United States of America,

      Appellee

      v.

Ricardo Palmera Pineda, also known as
Simon Trinidad,

      Appellant


      BEFORE:       Sentelle, Chief Judge, and Ginsburg, Henderson, Rogers, Tatel,
                    Garland, Brown, Griffith, and Kavanaugh, Circuit Judges, and
                    Edwards, Senior Circuit Judge

                                         ORDER

        Upon consideration of appellant’s petition for rehearing en banc, the response
thereto, and the absence of a request by any member of the court for a vote, it is

      ORDERED that the petition be denied.

                                        Per Curiam

                                                             FOR THE COURT:
                                                             Mark J. Langer, Clerk

                                                    BY:      /s/
                                                             Scott H. Atchue
                                                             Deputy Clerk